Judgment reversed, without costs, and case remitted to the Supreme Court, Westchester County, with directions to vacate the judgment appealed from insofar as it is directed to the plan of reapportionment rejected by the voters at the November 5, 1968 general election, upon the ground that the issues are moot in respect to that plan (Wilmerding v. O’Dwyer, 297 N. Y. 664; Matter of Adirondack League Club v. Board of Black Riv. Regulating Dist., 301 N. Y. 219). No opinion.
Concur: Chief Judge Fulo and Judges Burke, Scileppi, Bergan, Keating, Breitel and Jasen.